Citation Nr: 1105552	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for ruptured lumbar disc with 
degenerative disc disease, intervertebral disc syndrome, 
currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1981 to 
December 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in September 2008.  A 
statement of the case was issued in January 2009, and a 
substantive appeal was received in March 2009.  The Veteran 
appeared at a December 2010 hearing before the Board at the RO.  
A transcript is of record.    

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  The Veteran's 
claim for TDIU had been most recently denied by the RO in October 
2008.  However, in a statement received in March 2009, the 
Veteran stated that due to his back disability, he was terminated 
from employment.  Nevertheless, in a statement received in 
November 2009, the Veteran requested that his TDIU claim be 
discontinued.  Additionally, at the December 2010 hearing before 
the Board at the RO, the Veteran testified that he was managing a 
restaurant.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board notes that the most current VA examination of record is 
from May 2008.  At the hearing before the Board at the RO in 
December 2010, the Veteran's representative asserted that the 
Veteran's disability had worsened.  The Veteran testified that he 
had been on bed rest, that the intensity of his back pain has 
increased and that he was taking stronger medication.  The Board 
notes that in light of the Veteran's assertions that his 
disability has undergone a further increase in severity since the 
most recent examination, another VA examination is appropriate.  
VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
current severity of his ruptured lumbar 
disc with degenerative disc disease, 
intervertebral disc syndrome.  The claims 
file should be made available to the 
examiner for review.  All clinical and 
special test findings should be clearly 
reported, and pertinent orthopedic and 
neurological findings should be reported to 
allow for application of the rating 
criteria for disability of the spine.

The examination of the spine should include 
range of motion studies.  With regard to 
range of motion testing, the examiner 
should report at what point (in degrees) 
that motion is effectively limited by pain, 
as well as whether there is any additional 
functional loss due to weakened movement, 
excess fatigability, or incoordination.  
The examiner should also furnish, if 
possible, an estimate of any limitation of 
motion which would be expected during a 
flare-up.  

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
increased rating issue on appeal.  The RO 
should issue an appropriate supplemental 
statement of the case, and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


